AMENDMENT No. 1 TO AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement dated as of February 21, 2012 (the “Original Agreement”), by and
between Xcel Brands, Inc., a Delaware corporation (the “Company”) and Guiseppe
Falco (the “Executive”, and together with the Company, the “parties”), is dated
as of October 18, 2013.

 

WHEREAS, the parties have previously entered into the Original Agreement
providing for the terms and conditions of the employment of Executive by the
Company;

 

WHEREAS, the parties wish to amend the Original Agreement to amend certain
provisions of the Original Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 



1.            Compensation. Effective September 16, 2013, the first two
sentences of Section 1.3(a) are deleted in their entirety and replaced with the
following:

  

Base Salary. The Executive’s base salary shall be (i) $375,000 per annum (the
“Base Salary”).

 



2.            Cash Bonuses. Section 1.3(b) is hereby deleted in its entirety and
replaced with the following:

 

Cash Bonus. For the Company’s fiscal year ending December 31, 2013, shall be
entitled to a cash bonus (“Cash Bonus”) of up to $50,000 per annum based upon
the following: one half of one percent (0.5%) of all IsaacMizrahiLIVE net sales
in excess of $60 million on QVC as reported by QVC to the Company. For the
Company’s fiscal years ending December 31, 2014 and thereafter, Executive shall
be eligible for an aggregate Cash Bonus of up to $75,000 per annum based upon
targets established by the Company’s compensation committee each year for (a)
Adjusted EBITDA, (b) Direct Response Television Revenue, and (c) Wholesale
Royalty Revenue (each, a “Cash Bonus Target”). Up to one third (1/3) of the Cash
Bonus may be payable to Executive with respect to each Cash Bonus Target (or up
to $25,000 per Cash Bonus Target) as follows: 50% of the portion of the Cash
Bonus attributable to each Cash Bonus Target for a fiscal year shall be paid to
the Executive if the Company achieves at least 70% of such Cash Bonus Target for
such fiscal year and 100% of the portion of the Cash Bonus attributable to each
Cash Bonus Target for a fiscal year shall be paid to the Executive if the
Company achieves at least 90% of such Cash Bonus Target for such fiscal year.
The Cash Bonus shall be awarded to the Executive on the date that is the earlier
of (a) the 90th day following the end of the fiscal year to which the Cash Bonus
relates and (ii) the first business day following the date the Company’s annual
report on Form 10-K for the fiscal year to which the Cash Bonus relates is filed
with the Securities and Exchange Commission. Notwithstanding the foregoing, all
payments of Cash Bonuses shall be made on a date that allows such payments to
comply with the requirements of Section 409A of the Code. The Executive is
eligible to receive additional cash bonuses at the discretion of the Company’s
compensation committee.

 



 

 

 

“Adjusted EBITDA” shall mean for any period, for the Company and its
subsidiaries on a consolidated basis (without duplication), an amount equal to
(a) consolidated net income (as determined in accordance with generally accepted
accounting principles of the United States of America as in effect from time to
time) (“Consolidated Net Income”) for such period, minus, (b) to the extent
included in calculating Consolidated Net Income, the sum of, without
duplication, (i) income tax credits for such period, and (ii) gain from
extraordinary or non-recurring items for such period (including, without
limitation, non-cash items related to purchase accounting), plus (c) the
following to the extent deducted in calculating such Consolidated Net Income,
(i) interest expense and other finance costs (whether cash or non-cash) for such
period (ii) the provision for federal, state, local and foreign income taxes for
such period, (iii) the amount of depreciation and amortization expense for such
period, (iv) the transaction fees, costs and expenses incurred in connection
with the acquisition of Isaac Mizrahi and any other subsequent brand acquisition
in such period, (v) all other extraordinary or non-recurring non-cash charges
(including, without limitation, non-cash items related to purchase accounting
and non-cash items related to earn-outs), and (vi) non-cash stock or equity
compensation in such period.

 

“Direct Response Television Revenue” shall mean for any period, for the Company
and its subsidiaries on a consolidated basis (without duplication), an amount
equal to the royalty revenue the Company received during such period for sales
of the Isaac Mizrahi Live and Liz Claiborne New York brands from direct-response
television companies (i.e. QVC, The Shopping Channel, etc).

 

“Wholesale Royalty Revenue” shall mean for any period, for the Company and its
subsidiaries on a consolidated basis (without duplication), an amount equal to
Company’s gross royalty revenue earned by the Company from sales of products
under the Isaac Mizrahi brand (and sub-brands but excluding the IsaacMizrahiLIVE
brand) by licensees of the Company.

 



3.            Scope of Amendment. Except as specifically amended hereby, the
Original Agreement shall continue in full force and effect, unamended, from and
after the date hereof.

  



 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment,
intending to be legally bound hereby, as of the date first above written.

 

 

  XCEL BRANDS, INC.           By: /s/ James Haran       Name: James Haran      
Title: Chief Financial Officer           EXECUTIVE:           /s/ Guiseppe Falco
    Guiseppe Falco  

  

 



 

